DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on June 3, 2021. Claims 4, 5, 11, 12, 19, 20, 26, and 27 have been canceled. Claims 1, 3, 6, 8, 10, 14, 16, 18, 21, 23, 25, and 29 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed June 3, 2021, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with HEATHER KLEINHARDT on June 22, 2021. The claims amendment is as follows:

    PNG
    media_image1.png
    998
    767
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    998
    768
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    965
    770
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    970
    766
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1024
    765
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    273
    723
    media_image6.png
    Greyscale


Allowable Subject Matter
5.	Claims 1, 3, 6, 8, 10, 14, 16, 18, 21, 23, 25, and 29 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Horiuchi et al. (US 2017/0272141) and Wang et al. (US 2016/0112994) are generally directed to various aspects of selecting a Demodulation Reference Signal (DMRS) mapping pattern from among a plurality of DMRS mapping patterns, wherein the DMRS mapping patterns include a first DMRS mapping pattern with first DMRS resource elements to which first DMRSs in a first half of a subframe are mapped and second DMRS resource elements to which second DMRSs in a second half of the subframe are mapped; aiming at allowing a demodulation reference signal (DMRS) pattern suitable for a terminal to be selected from among a plurality of DMRS patterns, wherein the terminal includes reception section that receives uplink control information, control section that determines a specific mapping pattern from among a plurality of mapping patterns for an uplink 
However, in consideration of the examiner’s claim amendments presented above, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the first information indicates whether the transmission pattern for transmitting the DMRS to be transmitted is the first transmission pattern or the second transmission pattern through whether carrying a second field or not; “ and “wherein a quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the first transmission pattern is greater than a quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the second transmission pattern” as specified in claim 1. 
Similar limitations are included in claim 8, 16, and 23. 
Dependent claims 3, 6, 10, 14, 18, 21, 25, and 29 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473